August 29, 2019

VIA ECF
Hon. Cheryl L. Pollak
U.S. Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:      Glover v. Triumph Construction Corp. et al.
                Docket No. 1:18-cv-06763 (DLI/CLP)

Dear Judge Pollak:

This office represents Plaintiff Xiomara Glover in the above captioned matter. I am
writing to respectfully request an adjournment of the Settlement Conference date set by
the Court for September 20, 2019 due to a scheduling conflict.

This is the second request for an adjournment. I have conferred with Defendant’s counsel
and they consent to this adjournment request. The parties respectfully submit September
24, 2019 as a possible date for the Court’s consideration in rescheduling.

Thank you for your understanding.

Sincerely,




Rita A. Sethi

cc:    All Counsel (via ECF)
